United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Prescott, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Steven E. Brown, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-918
Issued: November 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 8, 2008 appellant, through counsel, filed a timely appeal of a June 11, 2007
decision of an Office of Workers’ Compensation Programs’ hearing representative, who found
that she did not sustain an injury in the performance of duty, and a January 15, 2008 nonmerit
decision denying her request for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she sustained an injury on
August 26, 2006, as alleged; (2) whether she sustained an injury while in the performance of
duty on October 12, 2006; and (3) whether the Office properly denied her request for a merit
review of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 24, 2006 appellant, then a 53-year-old modified mail processing clerk, filed a
claim for compensation assigned number xxxxxx223. She alleged that on July 20, 2004 she first

became aware of her back and left hip conditions. On October 12, 2006 appellant first realized
that her conditions were caused by factors of her federal employment. She worked from
8:30 a.m. until 5:30 p.m. Monday through Friday.
In an October 24, 2006 narrative statement, appellant noted that, at approximately
7:00 p.m. on October 12, 2006, she returned home from work. While exiting her car, her left hip
gave out and she fell. Appellant noted that she sustained prior hip and back injuries on
August 26, 2006, although she did not fall. She also sustained injury on July 20, 2004 when her
chair slid out from under her and she fell. Appellant noted that these incidents were on file.
On October 23, 2006 appellant further described the August 26, 2006 incident. At
approximately 2:00 p.m., she was standing upright and, as she turned to her left, her low back
and hip gave out. Appellant did not fall but she felt an immediate weakening of her back and
hip. By 8:00 p.m. that day, she was in pain and experienced difficulty sleeping and walking.
Appellant was evaluated by Dr. Kent W. Ward, an attending osteopath, on August 28, 2006. She
did not return to work until August 30, 2006 based on his instructions. Appellant continued to
work eight hours per day but, by the end of the day she could hardly walk. Subsequently she
reduced her work hours to six hours per day and then four hours per day based on Dr. Ward’s
recommendation. Appellant contended that continuous standing on her feet caused her
conditions. She also submitted medical records regarding the July 20, 2004 employment-related
injury.
In an October 25, 2006 letter, the employing establishment controverted the claim,
contending that the alleged injury did not occur within a reasonable amount of time following
appellant’s departure from work and her arrival at home on October 12, 2006. An accompanying
clock ring report noted that, on October 12, 2006, appellant ended her tour at 5:30 p.m. A map
quest query revealed that the drive from work to her home took 36 minutes.1 The employing
establishment also stated that the clock ring report established that August 26, 2006 was
appellant’s scheduled day off work. Appellant subsequently advised her supervisor that on
August 26, 2006 she was at Costco when she experienced pain in her back when she turned. The
employing establishment contended that appellant’s modified position did not require her to
stand continuously or bend and lift repeatedly. An accompanying position description provided
the duties of boxing mail and a sales and service associate. The physical requirements involved
sitting, standing and walking four to eight hours, lifting 5 to 10 pounds intermittently up to two
hours and no climbing, kneeling, bending, stooping, twisting, pushing or pulling.

1

In the October 25, 2006 letter, the employing establishment also stated that appellant filed a claim assigned
number xxxxxx208 for an injury she sustained on July 20, 2004. The Office accepted the claim for back sprain.
The employing establishment stated that the claim had been closed since November 2, 2004. It noted that appellant
filed claims on March 17, 2005 and September 7, 2006 alleging that she sustained a recurrence of disability. Based
on the information she provided on the claim forms, the Office advised her to file a traumatic injury claim (Form
CA-1). On October 14, 2006 she filed a CA-1 form but the Office determined that it was a duplicate of the CA-1
form she filed for the July 20, 2004 employment injury. On March 30, 2005 appellant was advised that there was no
medical evidence substantiating that her ongoing medical treatment was related to her accepted employment injury.
She filed a new claim form for the August 26, 2006 injury. The employing establishment stated that appellant had
been performing modified work on partial days with restrictions since the July 20, 2004 employment injury.

2

By letter dated November 6, 2006, the Office advised appellant that the evidence
submitted was insufficient to establish her claims. It requested factual and medical evidence to
establish her claim. Regarding the factual evidence, the Office requested a detailed description
of the employment-related activities appellant was performing and her location at the time of the
August 26, 2006 incident. As to the October 12, 2006 incident, it requested information as to
whether she sustained any other injury between August 26, 2006 and the date she first reported it
to her supervisor. Regarding the medical evidence, the Office requested a rationalized medical
report from an attending physician which described her symptoms, results of examination and
tests, diagnosis, treatment provided, the effect of treatment and opinion with medical reasons on
whether the incidents in appellant’s federal employment contributed to her condition.
In reports covering the period August 28 to October 24, 2006, Dr. Ward stated that
appellant had advanced degenerative disease and chronic somatic dysfunction of the lumbar
spine. He noted that appellant related her problems to her work duties. In an August 28, 2006
prescription, Dr. Ward directed appellant to refrain from lifting more than 20 pounds. He stated
that she could not work until August 30, 2006.
An October 11, 2006 x-ray report by Dr. Michael J. D’Angelo, a Board-certified
radiologist, stated that appellant had advanced degenerative disease at L2-3.
In a November 19, 2006 letter, appellant further described the August 26 and October 12,
2006 incidents. Regarding the August 26, 2006 incident, she stated that she hurt her left hip and
lower back as she exited a dressing room at Costco, noting that, during the workday, she was
required to bend and twist an extreme amount. Appellant was also required to sit and stand
repeatedly as she was responsible for assisting approximately 75 carriers and performing other
duties. Regarding the October 12, 2006 incident, she stated that, after finishing her four-hour
work shift, her left hip and lower back hurt so much that she could hardly walk. Appellant drove
directly home after work and fell after exiting her car.
In an October 27, 2006 report, Dr. James H. Maxwell, a Board-certified orthopedic
surgeon, stated that appellant had left lumbar radiculopathy. On November 15, 2006
Dr. Maxwell performed a magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
which demonstrated desiccation at L5-S1 but no significant nerve root effacement.
By decision dated January 19, 2007, the Office denied appellant’s claim, finding that she
did not sustain an injury while in the performance of duty. It determined that neither the
August 26 nor October 12, 2006 incidents occurred at work. The Office also found the medical
evidence of record was insufficient to establish that appellant sustained an injury causally related
to factors of her employment.
On February 20, 2007 appellant requested an oral hearing before an Office hearing
representative. By letter dated March 5, 2007, she changed her request to a review of the written
record by an Office hearing representative.
By decision dated June 11, 2007, an Office hearing representative affirmed the
January 19, 2007 decision. The hearing representative found that appellant did not establish that
she sustained an injury while in the performance of duty on October 12, 2006 as it occurred after

3

she arrived home from work. The hearing representative also found that she did not establish
that she sustained an injury while in the performance of duty on August 26, 2006. The hearing
representative also found the medical evidence of record insufficient to establish that appellant
sustained an injury causally related to her employment.
By letter dated December 3, 2007, appellant, through counsel, requested reconsideration.
In a July 30, 2007 narrative statement, appellant stated that her work duties as a postal clerk were
modified on September 27, 2006. She usually worked in a cage in the back of the post office
where she distributed items to carriers and, in the afternoon, she checked in their keys.
Appellant also sold stamps and performed other busy work during her down time which included
sorting mail into piles. She would stand and sit around 200 to 300 times a day. Although
appellant tried not to lift, push or pull more than 15 pounds as mandated by her work limitations,
she exceeded her limitations slightly on a few occasions. She was required to walk around the
post office many times with a push cart containing mail. Appellant also carried magazines that
she sorted in a tub which caused her to bend down repeatedly to pick up the tubs. She also held a
position as a back-up vending clerk which she performed a few times per month and then
consistently from March through July 2006. The position involved restocking the vending
machines when they were empty or low on stamps which required bending, twisting and lifting.
Appellant also had to replace stock at the bottom of the machine.
In an August 6, 2007 report, Dr. Ward stated that appellant attributed the onset of her
acute and chronic low back and hip pain to the July 20, 2004 employment injury. She also
attributed an aggravation of her condition to the repetitive movements she was required to
perform at work. On physical examination, Dr. Ward reported restricted musculoskeletal motion
of the lumbosacral, pelvic and hip areas. He stated that an x-ray demonstrated advanced
degenerative disease of the lumbar spine. An MRI scan demonstrated disc protrusion at L5-S1
with bilateral S1 impingement. Dr. Ward opined that appellant’s chronic low back and hip
problem was causally related to her employment as a postal clerk.
In a January 15, 2008 decision, the Office denied appellant’s request for reconsideration.
It found that the evidence submitted was cumulative in nature and, thus, insufficient to warrant
further merit review.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.4
An employee who claims benefits under the Act5 has the burden of establishing the
occurrence of an injury at the time, place and in the manner alleged, by a preponderance of the
reliable, probative and substantial evidence.6 An injury does not have to be confirmed by
eyewitnesses in order to establish the fact that an employee sustained an injury in the
performance of duty, but the employee’s statements must be consistent with the surrounding
facts and circumstances and his subsequent course of action.7 An employee has not met her
burden of proof in establishing the occurrence of an injury when there are such inconsistencies in
the evidence as to cast serious doubt upon the validity of the claim.8 Such circumstances as late
notification of injury, lack of confirmation of injury, continuing to work without apparent
difficulty following the alleged injury and failure to obtain medical treatment may, if otherwise
unexplained, cast sufficient doubt on an employee’s statements in determining whether a prima
facie case has been established.9 However, an employee’s statement alleging that an injury
occurred at a given time and in a given manner is of great probative value and will stand unless
refuted by strong or persuasive evidence.10
ANALYSIS -- ISSUE 1
Appellant alleged that she sustained a back and left hip injury on August 26, 2006 due to
bending and twisting for an extreme period of time, and sitting and standing repeatedly at work.
The Board finds that she has failed to establish that she sustained an injury on August 26, 2006,
as there are significant inconsistencies in the evidence which cast serious doubt upon the validity
of her claim.
Appellant’s initial description of the onset of her current back and left hip conditions and
the factors she identified are not consistent to establish the occurrence of the August 26, 2006
incident. She stated that on August 26, 2006 she stood upright, and as she turned to her left, her
low back and hip gave out. Appellant further stated that she did not fall but, she felt an
immediate weakening of her back and hip. However, her subsequent statement created an
inconsistency as she stated that she hurt her left hip and lower back while exiting a dressing
room at Costco on August 26, 2006. The employing establishment noted that, following this
4

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

5

5 U.S.C. §§ 8101-8193.

6

See V.F., 58 ECAB __ (Docket No. 06-1497, January 30, 2007); citing William Sircovitch, 38 ECAB 756, 761
(1987); John G. Schaberg, 30 ECAB 389, 393 (1979).
7

Id.; citing Charles B. Ward, 38 ECAB 667, 670-71 (1987); Joseph Albert Fournier, Jr., 35 ECAB 1175,
1179 (1984).
8

Id.; citing Tia L. Love, 40 ECAB 586, 590 (1989); Merton J. Sills, 39 ECAB 572, 575 (1988).

9

Id.; citing Samuel J. Chiarella, 38 ECAB 363, 366 (1987); Henry W.B. Stanford, 36 ECAB 160, 165 (1984).

10

Id.; citing Robert A. Gregory, 40 ECAB 478, 483 (1989); Thelma S. Buffington, 34 ECAB 104, 109 (1982).

5

incident, she informed her supervisor that she hurt her back at Costco on August 26, 2006 as she
turned. The employing establishment’s clock ring report establishes that August 26, 2006 was
appellant’s scheduled day off from work.
Although an employee’s statement alleging that an injury occurred at a given time and in
a given manner is of great probative value, there are sufficient inconsistencies regarding the
onset of the claimed conditions to cast doubt upon the validity of her claim.11 In view of the
inconsistency in the evidence regarding the onset of the claimed conditions, appellant has not
established that the August 26, 2006 incident occurred at work, as alleged. As appellant has not
met her burden of proof in establishing that the August 26, 2006 incident occurred at work as
alleged, it is not necessary to address the medical evidence.12
LEGAL PRECEDENT -- ISSUE 2
The Act provides for the payment of compensation for the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.13 In
deciding whether an injury is covered by the Act, the test is whether, under all the circumstances,
a causal relationship exists between the employment itself or the conditions under which it is
required to be performed and the resultant injury.14 The phrase while in the performance of duty
has been interpreted by the Board to be the equivalent of the commonly found prerequisite in
workers’ compensation law of arising out of and in the course of employment.15 The phrase
course of employment is recognized as relating to the work situation and more particularly,
relating to elements of time, place and circumstance. In addressing this issue, the Board has
stated the following:
“To occur in the course of employment, in general, an injury must occur: (1) at a
time when the employee may reasonably be said to be engaged in his or her
master’s business; (2) at a place where he or she may reasonably be expected to
be in connection with the employment; and (3) while he or she was reasonably
fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.”16

11

See cases cited supra note 8.

12

Alvin V. Gadd, 57 ECAB 172 (2005).

13

5 U.S.C. § 8102(a).

14

Julian C. Tucker, 38 ECAB 271, 272 (1986).

15

Charles Crawford, 40 ECAB 474, 476-77 (1989).

16

Mary Keszler, 38 ECAB 735, 739 (1987). This alone is not sufficient to establish entitlement to benefits for
compensability. The concomitant requirement of an injury arising out of the employment must be shown and this
encompasses not only the work setting but also a causal concept, the requirement being that the employment caused
the injury. In order for an injury to be considered as arising out of the employment, the facts of the case must show
some substantial employer benefit is derived or an employment requirement gave rise to the injury. See Eugene G.
Chin, 39 ECAB 598, 602 (1988).

6

As a general rule, off-premises injuries sustained by employees having fixed hours and
place of work, while going to or coming home from work or during a lunch period, are not
compensable as they do not arise out of and in the course of employment but are merely the
ordinary, nonemployment hazards of the journey itself, which are shared by all travelers.17
When an employee has a definite place and time for work and the time for work does not include
the lunch period, the trip away from and back to the premises for the purposes of getting lunch is
indistinguishable in principle from the trip at the beginning and end of the workday and is
governed by the same rules and exceptions.18 Exceptions to the general rule have been made in
order to protect activities that are so closely related to the employment itself as to be incidental
thereto19 or which are in the nature of necessary personal comfort or ministration.20
ANALYSIS -- ISSUE 2
Appellant alleged that her back and left hip conditions were aggravated at approximately
7:00 p.m. on October 12, 2006 when she fell in the driveway at her home while exiting her motor
vehicle. She had fixed hours of work from 8:30 a.m. to 5:30 p.m. The Board finds that appellant
did not meet her burden of proof to establish that she sustained an injury in the performance of
duty on that date.
Appellant’s claimed injury on October 12, 2006 occurred off the premises of the
employing establishment following her return home from work. There is no evidence that she
was engaged in any employment duties or any task incidental to her employment when she was
injured. Rather, appellant was off-premises following the end of her work shift and at her home.
Although she stated that two coworkers witnessed her experiencing left hip and lower back pain
at work following the completion of her work shift on October 12, 2006, there are no witness
statements, contemporaneous with the onset of the claimed conditions, which corroborate her
allegation. Moreover, the employing establishment’s clock ring report establishes that appellant
left work on October 12, 2006 at 5:30 p.m. and that her injuries occurred at 7:00 p.m., after her
work shift had ended.
Based on the facts of this case, it cannot be said that appellant’s injury would fall within
any of the exceptions to the general rule regarding off-premises injuries. There is no evidence
that she was injured while on an emergency call, while she was traveling on the road as part of
17

Mary Keszler supra note 16 at 739, 740.

18

Cheryl Bowman, 51 ECAB 519 (2000); Donna K. Schuler, 38 ECAB 273, 274 (1986); A. Larson, The Law of
Workers’ Compensation § 13.05 (2004).
19

The Board has stated that these exceptions are dependent upon the particular facts and related situations:
(1) where the employment requires the employee to travel on the highways; (2) where the employer contracts to and
does furnish transportation to and from work; (3) where the employee is subject to emergency calls as in the case of
firemen; and (4) where the employee uses the highway to do something incidental to his employment, with the
knowledge and approval of the employer. Betty R. Rutherford, 40 ECAB 496, 498-99; Lillie J. Wiley, 6 ECAB 500,
502 (1954).
20

See, e.g., Harris Cohen, 8 ECAB 457 (1954) (accident occurred while the employee was obtaining coffee);
Abraham Katz, 6 ECAB 218, 218-19 (1953) (accident occurring while the employee was on the way to the
lavatory).

7

her employment, or subjected to a special inconvenience, hazard or urgency of travel that would
bring it within coverage of the Act.21 Appellant’s claimed injuries occurred away from her place
of employment while she was engaged in nonemployment activities and represents a
nonemployment hazard, which was shared by the general public. The Board finds that she was
not in the performance of duty when injured on October 12, 2006 as she failed to establish that
the injuries arose out of and in the course of her employment.
LEGAL PRECEDENT -- ISSUE 3
To require the Office to reopen a case for merit review under section 8128 of the Act,22
the Office’s regulation provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.23 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.24 When a claimant fails to meet one of the above
standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 3
In a December 3, 2007 letter, appellant, through counsel, disagreed with the Office
hearing representative’s June 11, 2007 decision, finding that she did not establish her claimed
injuries of August 26 or October 12, 2006. The relevant issues are the factual questions of
whether appellant sustained an injury while at the employing establishment on August 26 or
October 12, 2006.
Appellant submitted a July 30, 2007 narrative statement in which she addressed the
modification of her postal clerk work duties on September 27, 2006 which she attributed as the
cause of her back and left hip conditions. She also attributed her back and left hip conditions to
her work duties as a back-up vending clerk, which she performed a few times per month and then
consistently from March through July 2006. While this evidence is new, it is not relevant to the
issue of whether appellant sustained traumatic injuries on August 26 or October 12, 2006.
Appellant’s claims were denied based on the determination that neither the incident at Costco or
at her driveway at home occurred while she was on the employing establishment premises in the
performance of duty. Her allegations raised on reconsideration are not relevant to the issue of
whether the August 26 or October 12, 2006 incidents occurred in the performance of duty. The
Board has held that evidence that is not relevant to a claim does not constitute a basis for

21

See Phyllis A. Sjoberg, 57 ECAB 409 (2006).

22

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
23

20 C.F.R. § 10.606(b)(1)-(2).

24

Id. at § 10.607(a).

8

reopening a claim for merit review.25 The Board finds that appellant’s narrative statement does
not require reopening her claim for further review on the merits.
Dr. Ward’s August 6, 2007 report stated that appellant’s chronic low back and hip
problems were causally related to her employment as a postal clerk does not require reopening
her claim for further review on the merits. He noted that she attributed the onset of her acute and
chronic low back and hip pain to the July 20, 2004 employment injury and the aggravation of
this injury to her repetitive movements at work. Dr. Ward’s report is not relevant to the
underlying issue in this case, which is the factual question of whether appellant has established
that the August 26 or October 12, 2006 incidents occurred as alleged. The Board has held that
the submission of evidence which does not address the particular issue involved does not
constitute a basis for reopening a case.26 Dr. Ward did not address whether appellant was
working at the employing establishment on August 26 or October 12, 2006 when she injured her
back and hip. The Board finds that Dr. Ward’s report does not require reopening her claim for
further review on the merits.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As she did not meet any of the necessary regulatory requirements, the Board finds that
she is not entitled to further merit review.27
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury while in
the performance of duty on August 26, 2006. The Board further finds that appellant has
established that she sustained an injury while in the performance of duty on October 12, 2006.
Lastly, the Board finds that the Office properly denied appellant’s request for a merit review of
her claim pursuant to 5 U.S.C. § 8128(a).

25

See L.H., 59 ECAB ___ (Docket No. 07-1191, issued December 10, 2007); James E. Norris, 52 ECAB
93 (2000).
26

Patricia G. Aiken, 57 ECAB 441 (2006).

27

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

9

ORDER
IT IS HEREBY ORDERED THAT the January 15, 2008 and June 11, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 17, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

